Title: William Short to Thomas Jefferson, 8 July 1813
From: Short, William
To: Jefferson, Thomas


          Dear sir Philad: July 8—13
          I hastily noted to you the reciept of your favor of the 18th ulto inclosing the mortgage of Higginbotham. I sent at the same time the first volume of the Bareith memoirs—I now send the second volume—& with it my sincere thanks for the perusal of the bavardage of this Princess, which has amused me much. I explained to you formerly how she came to be dressed up here in a new
			 covering.
          Correa had fixed the day of his departure—but he allowed it to pass by on account of the excessive heat of
			 that day—He is not the less firmly resolved to visit Monticello—& he is every day expecting to set out—He means now to go via Washington, but not to stop there—He has consulted, as he tells me, with Mr Coles, the Prests secretary who is here—As he goes by the stage, he will be obliged to take the route of Fredericksbergh—The harvest I suppose will last during the month of July.—You may count with absolute certainty on Correa—He tells me no consideration could induce him to leave America without seeing you.
          I am not surprized that you seldom allow your mind to wander, as you say, into the political field—a well cultivated wheat field is a much more pleasing object. As to myself, living as I do, in the midst of those who feel & suffer too much from passing events, to be able to abstract themselves from them, I am obliged to hear a great deal of political conversation—no one engages in it so little as I do, but yet I am unavoidably forced sometimes to speak instead of listening, or turning a deaf ear. I prefer however every other subject.—On Politics as a mere speculative subject, the interlocutors so seldom understand each other, that I am always surprized they are not disgusted themselves, to be thus wasting words—as well might they take up the old scholastic disputes, & ergoter on them—but on the war, which is a practical & intelligible question, it is different—This is one which every man can understand, when passion is kept down—& on this, my opinion is fixed & settled—& I have no hesitation in giving it—The events hitherto have confirmed me but too much in it—& I fear that succeeding events will go on increasing & exagerating my conviction.—That we have had a right to go to war with both England & France from the first year of their hostilities, is what cannot be questioned by any man, I should suppose, of common sense & common candor—but surely Statesmen, whom we put over us to take
			 care of our interests & our happiness are bound to have intelligence enough to be able to judge of the expediency as well as the right. Now if any of our Rulers who have declared this war, did really think it expedient, at the ma time & in the manner, we have a right to say they had more need of guardians themselves, than capacity to act as such (for this war will go immediately contrary to their own views & shew
			 their real folly)—and if they did not think it expedient for their country, & still declared it, then they must be left to their own consciences, which they the succeeding & increasing execration of their countrymen, will, I do not doubt, furnish with whips & stings. and this execration will not be confined to their party enemies—in time it
			 will be equally strong, if not more so, with their present friends & flatterers—those who are now toasting them & comparing them with heroes, sages &c.—& who will probably be so much
			 ashamed of this vain & bombastical idolatry, that they will think it necesary to overwhelm the idols with reproach & infamy, to  shew how perfectly they are detached from them.
          I am always mortified when I see the public persisting in their idea, that you still direct the President—my conviction has ever been that you abstained altogether from interfering—& I have never failed to give this as my full conviction, founded on my knowlege of you—& pretending to no
			 positive information—But they have been so long accustomed to consider Mr Madison, as a mere appendage to you, that nothing which another could say, has any weight in changing that opinion. This is  of that class of popular prejudices, which the people in their sovereignty will never give up—and I think it one of the many misfortunes of
			 public life in this
			 country—that this sovereign people  not only act the tyrant in fixing on their servants opinions which are often the contrary of those they avow, but also make them responsible f often for the follies of others, follies which perhaps they actually abhor.
          On the subject of the conquest of Canada; to judge from what I saw from Black Rock to Newark, the space of 33. miles, I should have said that the whole population would have joined our arms—They were all, with very few exceptions, settlers from America, & generally worthless men who had no principle, & left our side on account of some vice—Hull has probably destroyed the confidence of such people—but still there can be no doubt that the U.S. could conquer the whole of Canada (except Quebec) even if the whole of the population were hostile to them. As to Quebec, I can have no opinion of my own, in opposition to that of the first military genius that has been ever on our territory—On speaking with him on this subject—he said most positively, that if
			 the place was properly fortified & properly defended, there would be a physical imposibility in taking it from a power that commanded the sea—For said he, when the river is frozen the earth is too hard for the seige.—& when the river is open, supplies can be brought.
          On the duration of the war there must, as you say, be uncertainty. nothing within my knowlege gives me any hope of its present termination—Unfortunately the English, though they have many strong reasons for wishing its end, have many also for desiring its continuance under present circumstances, & also strong passions enlisted against us.—There is no doubt that the war bears much harder on our government than it does on theirs—& if they can believe that the thermometer of our suffering is 100. & theirs only 50. they will be disposed to suffer a little longer I fear, for the pleasure of seeing the torture of our administration—& with the hope of seeing the next Congress prepared for different measures.—They have a Parliament for near seven years, &
			 who seem “up to the hub” men—our Parliament changes every two years—& if the people become wearied & disgusted with the war, they will certainly
			 send men averse to it also.
          The ways & means in the mean time will probably act as a stimulus in this way—And if such men go to the next Congress, as probably will go, (the war, disgrace, taxes &c. &. continuing) there is great probability that Mr Madison will be impeached for his agency in it, & if impeached, under such a stimulus & such a charge, we can very well judge how, & with what calmness & impartiality he would be
			 tried:—Let us hope that such an a series of events will not be exhibited, & pray that peace may come & relieve us all.
          I have been for some days indisposed with a bilious attack shewing signs of inflamation & dysentery—The Doctor aided by the Apothecary & the Bleeder, has restored me, & I purpose leaving this City for the Northward in a few days.Whenever you will do me the favor to let me hear from you, be pleased to direct to Philad:—mr Taylor takes up my letters in my absence & forwards them—In all places & under all circumstances, believe me most affectionately yours
          W:
            Short
        